Case 1:14-cv-02887-JLK-MEH Document 187-9 Filed 06/20/19 USDC Colorado Page 1 of 7




                         Exhibit F
     Case 1:14-cv-02887-JLK-MEH Document 187-9 Filed 06/20/19 USDC Colorado Page 2 of 7
6/20/2019                                   Fort Carson rape suspect among 3 detainees who escaped from Aurora ICE facility


                                                                                                                       16 weather alerts



      Menu                                                                                                              • Watch Live

 Quick links...

                                                                  ADVERTISEMENT




      NEWS  LOCAL NEWS                                                                                             


      Fort Carson rape suspect
      among 3 detainees who
      escaped from Aurora ICE
      facility
      Posted: 2:47 PM, Jun 17, 2019 Updated: 8:26 PM, Jun 17, 2019

              By: Robert Garrison , Jace Larson




https://www.thedenverchannel.com/news/local-news/fort-carson-rape-suspect-among-3-detainees-who-escaped-from-aurora-ice-facility            1/6
     Case 1:14-cv-02887-JLK-MEH Document 187-9 Filed 06/20/19 USDC Colorado Page 3 of 7
6/20/2019                                   Fort Carson rape suspect among 3 detainees who escaped from Aurora ICE facility




      DENVER — A suspect in a Fort Carson rape case has been identified as one of
      three detainees who escaped from the immigration detention facility in Aurora,
      Immigration and Customs Enforcement officials announced Monday.

      Amilcar Aguilar-Hernandez, 23, from El Salvador, has a criminal conviction for
      felony trespassing; and he is currently a suspect in a rape case in Fort Carson,
      read an ICE statement.

      The other two detainees — Douglas Amaya-Arriaga, 18, and Carlos Perez-
      Rodriguez, 18 — are from Honduras and have no criminal history, the agency
      said.

      The three men escaped from the immigration detention facility in Aurora
      around noon Sunday . ICE officials said the detainees escaped by scaling a 15-
      foot chain link fence and then a wall in the recreation area.

      The three federal fugitives remain at large, the statement read.

      The Contact7 Investigators learned, and confirmed with Aurora police, that
      employees from ICE called the Aurora Police Department at 12:12 p.m. Sunday
      about the escape. Police officers did not respond to search for the escapees until
      12:47.

      An APD spokesman told Contact7 that officers in the department were tied up
      on a situation where 15 people were reported to be fighting. At that scene, a
      police officer was injured, the spokesman said. Other officers were assisting in a
      different call about a possible structure fire at the time ICE called about the
      escapees.



https://www.thedenverchannel.com/news/local-news/fort-carson-rape-suspect-among-3-detainees-who-escaped-from-aurora-ice-facility   2/6
     Case 1:14-cv-02887-JLK-MEH Document 187-9 Filed 06/20/19 USDC Colorado Page 4 of 7
6/20/2019                                       Fort Carson rape suspect among 3 detainees who escaped from Aurora ICE facility

      Aurora Police searched the area near the holding facility, located at 3130 North
      Oakland Street, but did not respond to the facility's address, Contact7 learned.
      A spokesman from the Aurora Police Department did not dispute this.

      Copyright 2019 Scripps Media, Inc. All rights reserved. This material may not be published, broadcast, rewritten, or redistributed.


      CURATION BY



               




                
                                                             Sponsored
                                                             [Photos] Powerball Lottery Winner Loses
                                                             It All
                                                             Finance 101




                                                             Sponsored
                                                             Shop Mattress Firm's 4th of July Sale
                                                             The Daily Doze




                                                             Sponsored
                                                             [Photos] He Promises to Marry Her When
                                                             They Were Childs, Then He Met Her as an
https://www.thedenverchannel.com/news/local-news/fort-carson-rape-suspect-among-3-detainees-who-escaped-from-aurora-ice-facility            3/6
     Case 1:14-cv-02887-JLK-MEH Document 187-9 Filed 06/20/19 USDC Colorado Page 5 of 7
6/20/2019                                    Fort Carson rape suspect among 3 detainees who escaped from Aurora ICE facility

                                                         Adult
                                                         Bob's Hideout




                                                         Driver dies in head-on crash on I-70




                                                         Nicolas Cage les for an annulment 4 days
                                                         after marrying




            360 Stories


                             ADVERTISEMENT



https://www.thedenverchannel.com/news/local-news/fort-carson-rape-suspect-among-3-detainees-who-escaped-from-aurora-ice-facility   4/6
     Case 1:14-cv-02887-JLK-MEH Document 187-9 Filed 06/20/19 USDC Colorado Page 6 of 7
6/20/2019                                   Fort Carson rape suspect among 3 detainees who escaped from Aurora ICE facility




                                                                          Local News Weather Traf c Sports 360 Stories
                                                                       Our Colorado Contact7 Don't Waste Your Money
                                                                                                  Buying Guide Support


      Scripps TV Station
      Group                                                                       Site Map Privacy Policy Terms of Use EEO
      © 2019 The E.W.                                                                     FCC Public Files Public File Contact
      Scripps Co




https://www.thedenverchannel.com/news/local-news/fort-carson-rape-suspect-among-3-detainees-who-escaped-from-aurora-ice-facility   5/6
     Case 1:14-cv-02887-JLK-MEH Document 187-9 Filed 06/20/19 USDC Colorado Page 7 of 7
6/20/2019                                   Fort Carson rape suspect among 3 detainees who escaped from Aurora ICE facility




https://www.thedenverchannel.com/news/local-news/fort-carson-rape-suspect-among-3-detainees-who-escaped-from-aurora-ice-facility   6/6
